Citation Nr: 1513843	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  05-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for spinal cord damage with partial loss of use of legs and balance difficulty. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

This claim was remanded in June 2008 and October 2009 by the Board for further development. In a February 2013 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2014 Memorandum Decision, the Court vacated the Board decision and remanded the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his spinal cord damage with partial loss of use of legs and balance difficulty is directly related to his military service. The Veteran alleges that his spinal cord damage is a result of falling off of a cliff during military field maneuvers in Germany. 

In a July 2012 VA medical examination, the examiner opined that the Veteran's spinal cord condition is less likely than not due to his military service. The examiner explained that there was no evidence of a spine-related condition until 1984, which significantly postdated the Veteran's 1954 separation from service. The examiner further explained that the findings were not consistent with the onset of traumatic-type arthritis. The examiner went on to explain that if the Veteran's spinal condition was due to trauma, it would have been expected to have occurred within proximity to the injury. However, the claims file includes a 1984 chiropractic treatment record which reflects the Veteran having a long standing and old and pre-existing back condition. Additionally, the claims folder consists, and the examiner acknowledges, the Veteran's continuous statements regarding the fall during service. The examiner failed to explain her rationale in connection with the above evidence.  

When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board in compliance with the Court's remand finds the July 2012 opinion to be inadequate and must remand for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder, to include the above noted evidence. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , and pursuant to Dingess-Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records, both VA and private, for his spinal condition, to include the partial loss of use of legs and balance difficulty. The AOJ should secure any necessary authorizations. The Veteran shall be informed of his right to request a hearing in order to identify what evidence is necessary to substantiate his claim. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a spinal disability related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements in regard to his in-service fall, c.) the July 2012 VA medical report, and d.) the 1984 chiropractic treatment record. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




